Name: Council Regulation (EC) NoÃ 569/2008 of 12Ã June 2008 amending Regulation NoÃ 11 concerning the abolition of discrimination in transport rates and conditions, in implementation of Article 79(3) of the Treaty establishing the European Economic Community
 Type: Regulation
 Subject Matter: transport policy;  organisation of transport;  rights and freedoms;  land transport;  executive power and public service
 Date Published: nan

 20.6.2008 EN Official Journal of the European Union L 161/1 COUNCIL REGULATION (EC) No 569/2008 of 12 June 2008 amending Regulation No 11 concerning the abolition of discrimination in transport rates and conditions, in implementation of Article 79(3) of the Treaty establishing the European Economic Community THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 75(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), Whereas the Community rules required under Article 75 of the Treaty to abolish certain forms of discrimination as regards inland transport within the Community were laid down in Regulation No 11 (2). In order to reduce administrative burdens on businesses that Regulation should be simplified by the removal of outdated and unnecessary requirements, in particular the requirement that certain information which, as a result of technical progress, is now available in carriers accounting systems, be retained on paper, HAS ADOPTED THIS REGULATION: Article 1 Regulation No 11 is hereby amended as follows: 1. Article 5 shall be deleted; 2. Article 6 shall be amended as follows: (a) in paragraph 1, the fifth and sixth indents shall be deleted; (b) in paragraph 2, the third sentence shall be deleted; (c) paragraph 3 shall be replaced by the following: 3. Where existing documents such as consignment notes or any other transport document give all the details specified in paragraph 1 and, in conjunction with carriers recording and accounting systems, make it possible to carry out a full check to be made of transport rates and conditions, so that the forms of discrimination referred to in Article 75(1) of the Treaty may be thereby abolished or avoided, carriers shall not be required to introduce new documents.. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 12 June 2008. For the Council The President A. VIZJAK (1) OJ C 175, 27.7.2007, p. 37. (2) OJ 52, 16.8.1960, p. 1121/60 (English special edition; Series I Chapter 1959-1962, p. 60). Regulation as amended by Regulation (EEC) No 3626/84 (OJ L 335, 22.12.1984, p. 4).